Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The previous office action dated 9/29/2021 has been withdrawn because of a wrong claim set examined.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 10074902. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.


Application:16854325
Patent/co-pending application : 10074902


A beam former comprising:
a summing node;
A beam former comprising:
a first summing node;
a plurality of antenna elements; and
a plurality of antenna elements; and
a plurality of transmission lines,
a plurality of transmission lines,
wherein each of the plurality of transmission lines connects the summing node to a programmable and variable electrical length.
programmable and variable electrical length that time-delays a respective signal carried by a respective one of the plurality of transmission lines independently of frequency.


	The immediate application’s claim 21 is simply a broader claim 33 of the patent 10074902.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 21 is rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Gong (CN102593589).
Regarding claim 21, Zhang discloses a beam former comprising:
a summing node (sum/difference beamforming network implies a summing node); 
a plurality of antenna elements (see Fig. 6, four antenna elements shown); and 
a plurality of transmission lines (four corresponding transmission lines shown), 
wherein each of the plurality of transmission lines connects the summing node to a respective one of the plurality of antenna elements, 
wherein each of the plurality of transmission lines has a fixed physical length (4 square opening horn through equal length transmission waveguide joint, paragraph 0036, Fig. 6), and 
wherein each of the plurality of transmission lines has a programmable and variable electrical length (the antenna control signal of the phase-shifting array from wave control machine 4, only when the wave output signal control machine 4 the iridis frequency signal phase value controlled through control phase shifter, a reconfigurable reflecting array produced by the beam can realise scanning in a predetermined area, paragraph 0036)(array antenna uses phase-shifter to change direction and electrical length which is programmable and variable).

    PNG
    media_image1.png
    1188
    905
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov